Name: Regulation (EEC) No 2118/74 of the Commission of 9 August 1974 laying down detailed rules for the application of the system of reference prices for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 220/20 Official Journal of the European Communities 10 . 8 . 74 REGULATION (EEC) No 2118/74 OF THE COMMISSION of 9 August 1974 laying down detailed rules for the application of the system of reference prices for fruit and vegetables stage, or to any other comparable marketing stage , and to quality class I products, of all sizes, packed, packing costs being included in the price . 2 . The amount to be added in respect of transport costs to the arithmetic mean of the producer prices in each Member State shall be calculated at a standard rate for each product when reference prices are fixed . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1035/72 (*) on the common organization of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (2), and in particular Article 27(1 ) thereof ; Whereas, provision should be made to define the characteristics of the product in respect of which prices are to be recorded in order to fix the reference price and the stage at which these should be recorded , and to specify the amount to be taken into account in respect of transport costs ; Whereas the data to be communicated to the Commis ­ sion by the Member States for the purpose of fixing the reference price should be specified in detail ; Whereas, with a view to making the price of imported produce and the reference price comparable, the manner in which the prices of imported produce are to be recorded and calculated should be specified in detail ; whereas provision should be made to specify the deductions required in order to adjust the prices of imported produce to the import/wholesale stage where the only data available in respect of those prices relates to a later stage of sale ; Whereas a list should be drawn up of the representa ­ tive import markets on which the prices of imported products are to be recorded ; whereas in addition to these prices the Member States must communicate to the Commission all other information necessary for the calculation of the entry price ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables, For the purpose of fixing the reference price , the Member States shall each year communicate to the Commission the following information :  the prices as referred to in Article 1 ( 1 ), broken down by periods of one month or 10 days, recorded over the three preceding marketing years on each representative market in the production areas where prices are lowest ;  the arithmetic mean of the prices recorded on the same markets and broken down in the same manner over the five marketing years prior to the date on which the reference price is fixed . Article 3 1 . The prices to be taken into account for the purpose of calculating the entry price shall be the prices recorded on the representative import markets specified in Article 4. In the event, however, that on a particular day no price can be quoted for a particular product or a parti ­ cular country of despatch on the representative markets of a Member State , but it is found that busi ­ ness is being transacted on other markets of that Member State , the prices to be taken into account for the purpose of calculating the entry price shall be those recorded on one or more of those markets . HAS ADOPTED THIS REGULATION : Article 1 1 . The prices to be used in fixing the reference prices shall relate to the 'ex-producers ' association ' (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 291 , 28 . 12 . 1972, p. 147 . 2 . These prices shall be recorded and calculated as provided in Article 5 . 10 . 8 . 74 Official Journal of the European Communities No L 220 /21 Article 4 The following markets shall be considered to be repre ­ sentative within the meaning of the first subparagraph of Article 3 ( 1 ) : 2 . Where prices recorded in accordance with para ­ graph 1 are taken at the wholesaler/retailer stage , they shall be reduced by 9 % to take into account the profit margin of the wholesaler, and by an amount equal to 0-5 u.a./ lOO kg to take into account handling and marketing charges . The Kingdom of Belgium and the Grand Duchy of Luxembourg The Kingdom of Denmark The Federal Republic of Germany The French Republic Antwerp , Brussels Copenhagen Hamburg, Munich, Frankfurt , Diisseldorf, Cologne Paris-Rungis, Marsei ­ lles , Rouen, Dieppe , Perpignan , Nantes , Bordeaux, Lyons, Toulouse Dublin Milan Rotterdam Ireland The Italian Republic The Kingdom of the Nether ­ lands The United Kingdom of Great Britain and Northern Ireland London, Glasgow. Liverpool , Article 6 Member States shall on each market day communicate to the Commission , in respect of each product, each representative market and each country of dispatch : (a) the prices as defined in Article 5 , adjusted where necessary to the importer/wholesaler stage and broken down :  in the case of summer pears, oranges and small citrus fruits for which a reference price has been fixed , by variety ;  in the case of cucumbers and tomatoes , by type of cultivation ;  in the case of peaches , by type of colour (white ­ fleshed, yellow-fleshed) ;  in the case of apples and plums, by variety group ;  in all other cases, by product, prices in respect of products coming within the third , fourth or fifth indent being equal to the weighted average of the prices recorded for each variety ; (b) the amounts to be deducted from these prices in respect of customs duties ; (c) in so far as possible , the prices as multiplied by the conversion factors in force , after deduction of customs duties ; (d) the amounts to be deducted in respect of import charges other than customs duties , where the amount thereof is included in the prices ; (e) in so far as possible , the prices to be used in calcu ­ lating the entry price ; ( f) the total quantities sold on this market, broken down where necessary by variety, variety group or type ; (g) where the prices communicated relate to quality class I , the quantities marketed in that quality class . Article 5 1 . On each representative import market, for each product and for each country of dispatch , the prices of imported produce shall be recorded in the following manner : (a) they shall be recorded  for each variety or type of the product concerned ; and  for all available sizes ; (b) they must relate :  to quality class I products ; or to  products marketed in class II where quality class I products are not available ; or to  consignments comprising products both of quality class I and of quality class II where quality class I products represent less than 50 % of the total quantity of that product sold on the market in question from the country of dispatch . (c) they shall be recorded at the importer/wholesaler stage , or at the wholesaler/retailer stage if prices at the importer/wholesaler stage are not available . Article 7 Regulation (EEC) No 1291 /70 is hereby repealed . This Regulation shall enter into force on 19 August 1 974 . No L 220/22 Official Journal of the European Communities 10 . 8 . 74 This Regulation shall be binding in its entirety and directly applicable in all Member States . Pone at Brussels , 9 August 1974. For the Commission The President Francois-Xavier ORTOLI